 

10

1]

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
KATHLEEN DOUGLAS, CASE NO, C18-1215JLR
Plaintiff, ORDER DENYING MOTION TO
yy. CONTINUE TRIAL
EMPLOYBRIDGE, LLC, ct al,,
Defendants.

 

 

Before the court is the parties’ stipulated motion to modify the court’s scheduling
order. (Stip. Mot. (Dkt. # 13).) For the reasons stated below, the court DENIES the
motion.

Plaintiff initiated this action on August 17,2018. (Compl. (Dkt. # 1).) On
November 27, 2018, the court scheduled the case for trial on February 24, 2020. (See
Sched. Order (Dkt. # 8) at 1.)

The parties jointly request “a ninety (90) day continuance of the trial date and all

unexpired pretrial deadlines in this matter.” (Stip. Mot. at 1.) The parties represent that

ORDER - 1

 

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

22

 

 

good cause exists to grant their request because the parties are exploring settlement
options and would like to avoid the expense of litigation while settlement discussions are
ongoing. (See id. at 1-2.)

Absent a showing of good cause, the court does not grant “short” trial
continuances. See Fed. R. Civ. P. 16(b)(4); (Sched. Order at 2 (“The court will alter these
dates only upon good cause shown....”)}.) Here, the parties’ only support for their claim
that good cause exists is their stated desire for additional time to engage in settlement
negotiations and a mediation. (See Stip. Mot. at 1-2,) The parties offer no explanation as
to why they are not able to complete these negotiations under the current case schedule.
(See generally id.) Thus, the court finds that the parties have not shown good cause. See,
e.g., Rybski v. Home Depot USA, Inc., No. CV-12-751-PHX-LOA, 2012 WL 5416586, at
*2 (D. Ariz. Oct. 17, 2012) (“The parties’ settlement negotiations or mediation do not
constitute good cause to continue the Rule 16 deadlines.”). ‘The court has a full trial
calendar and will not imperil the trial dates of other parties. Accordingly, the court
DENIES the parties’ stipulated motion. (Dkt. # 13.)

Nevertheless, the court will consider moving the parties’ trial date to the end of the
court’s trial calendar. If the parties wish to seek this relief, they should file a new |
stipulated motion to that effect. The parties should be aware that the court is presently
scheduling trials in February 2021. Ifthe court moves this matter to the end of its trial
calendar, the court will also issue a new scheduling order with respect to all remaining
if

if

ORDER - 2

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

pretrial deadlines. If the parties agree on this alternative, they should so inform the court

within seven (7) days of the date of this order.

Dated this F day of September, 2019. (\_ p wi iy

JAMES L| ROBART
United States District Judge

 

ORDER - 3

 

 
